906 N.E.2d 1214 (2009)
James ARMSTRONG, movant,
v.
APPELLATE COURT, Fifth District, respondent.
No. 12246.
Supreme Court of Illinois.
May 28, 2009.
Supervisory Order.
The motion by movant for a supervisory order is allowed. In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order dismissing the appeal in Armstrong v. Bartley, No. 5-08-0323, to reinstate the appeal, and to allow the notice of appeal filed June 18, 2008, to stand as a validly filed notice of appeal.